Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/301038 filed on March 23, 2021. Claims 1-17 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing a write operation on a buffer circuit in a writing order; performing a read operation on the buffer circuit in a reading order; wherein the writing order and the reading order in the same write/read round are different.
That is, the invention of claims 1, 9 and 10 is directed to generating a particular writing/reading order and then writing/reading using said order. Particularly the claimed invention comprises a downstream module that computes a writing order and writes to the buffer in using the computed order; and an upstream module that computes a reading order and reads from the buffer using the computed order. Details on how the writing/reading order are explicitly claimed on claims 5-8 and 14-17; and disclosed on ¶0023-33 and FIG. 5. Claim 5 explicitly discloses that  wherein at least one of the writing order and the reading order is a sequence formed by arranging an address corresponding to each of the storage units in an order of performing related operations, which is expressed as formula (1), and if Add(n + 1) obtained by formula (1) is greater than z, then Add(n + 1) is updated according to formula (2), wherein Add(n + 1) is a write address of a current ordinal, Add(n + 1) is a write address of a next ordinal, z is the number of the storage units, n is the current ordinal, and n, p, s, and z are positive integers. 
Claims 1, 2, 9 and 10 further recites “wherein the writing order and the reading order in the same write/read round are different”; or “the writing order corresponding to the following write/read rounds is the same as the reading order corresponding to the previous write/read rounds”. However, neither the claims nor the rest of the disclosure specifies how this relation (i.e. wherein the ordering is different or the same) is enforced. As such, broadly and reasonably speaking, the claimed relation is either a property of the formula used to generate the addresses or it is enforced by modifying the address generating formulas (e.g. with formula parameters).
As such the claimed invention is directed to computing addressed using a formula or equation. Hence the claimed invention is an abstract idea directed to the mathematical concept of mathematical formulas or equations.
This judicial exception is not integrated into a practical application. Particularly the claimed invention only recites two module and a buffer memory; and the specification discloses that the upstream module 110 and the downstream module 120 are two independent electronic devices respectively [¶0009]. Thus the claimed modules, even in light of the specification, can only be interpreted as a general electronic device with some computation capabilities; and the memory buffer is interpreted as a general memory capable of storing digital information. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely using a generic electronic device to generated a number using an equation or formula cannot provide an inventive concept. The claims are not patent eligible.
Regarding claims 3 and 12; the specification shows the claimed mapping relation to be a table of values [Table 1 and ¶0019]. Broadly and reasonably speaking a table is a representation of a formula; i.e. a lookup table1. Before the advent of computers, lookup tables of values were used to speed up hand calculations of complex functions, such as in trigonometry, logarithms, and statistical density functions. Hence, even in light of the specification, the mapping relation of claims 3 and 12 is reasonably interpreted to be a mathematical relation as shown in the lookup table of the specification.
Claims 4 and 13 further recites “a performing ordinal of the writing order corresponding to the following write/read rounds is smaller than a performing ordinal of the reading order corresponding to the previous write/read rounds”. The specification explicitly discloses that the performing ordinal of the writing order can be “1”, “2”, “3” or “4” [¶0016]. That is a performing ordinal is an integer number and determining that one performing ordinal is smaller than another performing ordinal is an evaluation that can be easily performed by the human mind. As such claims 4 and 13 are directed to the abstract idea of a mental process without significantly more. Hence, the claims are not patent eligible.
In conclusion claims 1-17 are directed to abstract ideas without significantly more; and not integrated into a practical application. Therefore, claims 1-17 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the value of p".  There is insufficient antecedent basis for this limitation in the claim. Claim 6 should depend from claim 5. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumura (US 2004/0100661).
Regarding claim 1, Tsumura teaches a data buffer method applied to a device, wherein the device comprises an upstream module [image data in on FIG. 1 and ¶0058], a downstream module [pixel block data output on FIG. 1 and ¶0058] and a buffer circuit comprising a plurality of storage units coupled between the upstream module and the downstream module [8H line memory 101 on FIG. 1], the method comprising:
performing a plurality of write/read rounds on the buffer circuit; wherein each of write/read rounds further comprises:
performing a write operation on the buffer circuit in a writing order by the upstream module [Writing of 8 Lines with First Write Addresses; ¶0063-65 and FIG. 4]; and
performing a read operation on the buffer circuit in a reading order by the downstream module [Reading of 8 Lines with First Read Addresses; ¶0065-66 and FIG. 5];
wherein the writing order and the reading order in the same write/read round are different [FIG. 4 shows the writing order as column-by-column or raster order and FIG. 5 shows the reading order as row-by-row or pixel ordering].
Regarding claim 2, Tsumura teaches the method according to claim 1, wherein in consecutive two of the write/read rounds, the writing order corresponding to the following write/read rounds is the same as the reading order corresponding to the previous write/read rounds [performing the writing in the same order as the reading order shown in FIG. 5; ¶0075].
Regarding claim 9, Tsumura teaches a data buffer method applied to a device, wherein the device comprises an upstream module, a downstream module and a buffer circuit comprising a plurality of storage units coupled between the upstream module and the downstream module, the method comprising: performing a plurality of write/read rounds on the buffer circuit; wherein each of write/read rounds further comprises:
performing a write operation on the buffer circuit in a writing order by the upstream module [Writing of 8 Lines with First Write Addresses; ¶0063-65 and FIG. 4]; and
performing a read operation on the buffer circuit in a reading order by the downstream module [Reading of 8 Lines with First Read Addresses; ¶0065-66 and FIG. 5]; 
wherein in consecutive two of the write/read rounds, the writing order corresponding to the following write/read rounds is the same as the reading order corresponding to the previous write/read rounds [performing the writing in the same order as the reading order shown in FIG. 5; ¶0075].
Regarding claim 10, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/           Primary Examiner, Art Unit 2132


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Lookup_table